 
 
I 
111th CONGRESS 1st Session 
H. R. 1625 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Ms. DeGette (for herself, Mr. Castle, Mr. Becerra, Mr. Kirk, Mr. Braley of Iowa, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to cover physician services delivered by podiatric physicians to ensure access by Medicaid beneficiaries to appropriate quality foot and ankle care. 
 
 
1.Short titleThis Act may be cited as the Equity and Access for Podiatric Physicians Under Medicaid Act. 
2.Including podiatrists as physicians under the medicaid program 
(a)In generalSection 1905(a)(5)(A) of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking section 1861(r)(1) and inserting paragraphs (1) and (3) of section 1861(r). 
(b)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall apply to services furnished on or after January 1, 2010.  
(2)Extension of effective date for State law amendmentIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirement imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.  
 
